

	

		III

		109th CONGRESS

		2d Session

		S. RES. 418

		IN THE SENATE OF THE UNITED STATES

		

			March 31, 2006

			Mr. Salazar (for

			 himself, Mr. DeWine,

			 Mr. Dodd, Ms.

			 Landrieu, Mr. Kerry,

			 Mr. Burr, Mr.

			 Levin, Mrs. Clinton,

			 Mr. Conrad, and Mrs. Murray) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Designating the week beginning April 2,

		  2006, as Week of the Young Child. 

	

	

		Whereas there are 20,000,000 children under the age of 5

			 in the United States;

		Whereas numerous studies, including the Abecedarian Study,

			 the Study of the Chicago Child-Parent Center, and the High/Scope Perry

			 Preschool Study, indicate that low-income children who have enrolled in

			 quality, comprehensive early childhood education programs—

			(1)improve their

			 cognitive, language, physical, social, and emotional development; and

			(2)are less likely

			 to—

				(A)be placed in

			 special education;

				(B)drop out of

			 school; or

				(C)engage in

			 juvenile delinquency;

				Whereas the enrollment rates of children under the age of

			 5 in early childhood education programs have steadily increased since 1965

			 with—

			(1)the creation of

			 the Head Start program carried out under the Head Start Act (42 U.S.C. 9831 et

			 seq.);

			(2)the establishment

			 of the Early Head Start program carried out under the Head Start Act (42 U.S.C.

			 9831 et seq.); and

			(3)the enactment of

			 the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858 et

			 seq.);

			Whereas many children eligible for, and in need of,

			 quality early childhood education services are not served due to inadequate

			 funding;

		Whereas over 4,000,000 children under the age of 5 live in

			 poverty;

		Whereas only about 1/2 of all

			 preschoolers who are eligible to participate in Head Start programs have the

			 opportunity to do so, and even fewer eligible babies and toddlers receive the

			 opportunity to participate in Early Head Start;

		Whereas only about 1 out of every 7 eligible children

			 receives an amount of child care assistance sufficient to—

			(1)enable the

			 parents of the child to continue working; and

			(2)provide the child

			 with safe and nurturing early childhood care and education;

			Whereas, although State and local governments have

			 responded to the numerous benefits of early childhood education by making

			 significant investments in programs and classrooms, there remains—

			(1)a large unmet

			 need for those services; and

			(2)a need to improve

			 the quality of those programs; and

			Whereas, according to numerous studies on the impact of

			 investments in high-quality early childhood education, the programs yield to

			 the public a return of 4 dollars to 13 dollars for each dollar invested: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)designates the

			 week beginning April 2, 2006, as Week of the Young Child;

			(2)encourages the

			 citizens of the United States to celebrate—

				(A)young children;

			 and

				(B)the citizens who

			 provide care and early childhood education to the young children of the United

			 States; and

				(3)urges the

			 citizens of the United States to recognize the importance of—

				(A)quality,

			 comprehensive early childhood education programs; and

				(B)the value of

			 those services for preparing children to—

					(i)appreciate future

			 educational experiences; and

					(ii)enjoy lifelong

			 success.

					

